—In an action, inter alia, to recover damages for breach of a license agreement, the plaintiff appeals from an order of the Supreme Court, Queens County (Posner, J.), dated June 17, 1999, which denied its motion for summary judgment and granted the defendants’ cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In 1981 the parties entered into a written agreement whereby the plaintiff obtained a license to furnish and maintain its coin-operated laundry equipment in the defendants’ apartment building. In 1997 the defendants informed *698the plaintiff that “the agreement expires on June 30, 1997”. Thereafter, the plaintiff commenced this action to recover damages for breach of contract claiming that its license extended until the year 2000 or 2001.
After the defendants made out a prima facie case for summary judgment, the plaintiff failed to raise a triable issue of fact that its license extended beyond June 30, 1997 (see generally, W. W. W. Assocs. v Giancontieri, 77 NY2d 157). Accordingly, the Supreme Court properly granted summary judgment to the defendants dismissing the complaint (see generally, Gaetano Marzotto & Figli v Filene’s Basement, 213 AD2d 591). Ritter, J. P., Santucci, Altman and Schmidt, JJ., concur.